Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/27/2021.  In the Amendment, Applicant amended claims 1-3.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 101 rejections to claims 1-3.   
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-3 are allowed.

Terminal Disclaimer
The Terminal Disclaimer filed on 12/30/2021 has been acknowledged and has been approved.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: managing a history of diffusing information of advertisement on a network such as Internet.
Yamamura et al. (US PGPUB 2007/0274489) discloses “providing anonymous presence information so as to distribute a large amount of presence information efficiently while paying attention to the protection of personal information so that the presence information receivers cannot get personal information of the presentities”.  Another prior art of records, e.g., Yuji Sata (US PGPUB 2014/0344038) discloses provides campaign information receives access from a terminal device of an introducer who participated in a campaign to a campaign participation registration site, generate campaign participation information on which a campaign ID, a parent ID assigned to the introducer, and points assigned to the introducer are corresponded.  

However, neither Sata nor Yamamura explicitly discloses these combine features “making the access management server, when a second member accesses the advertising information in response to the transmission from the first member, specify the identification code of the first member and the identification code of the advertising information by performing the reverse conversion of the arithmetic processing on the first hash code; making the advertisement publication server generate a second hash code by performing the arithmetic processing on a combination of an identification code of the second member and the identification code of the advertising information when the second member further transmits the advertising information received from the first member via the network, give the second hash code to the address of the advertising information on the network to describe the address and the second hash code in the advertising information;  making the access management server associate the first hash 

 	This feature in light of other features, when considered as a whole, in the independent claim 1 is allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claim 1. 
	The dependent claims depending upon claim 1 is also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163